

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE
PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY
THE REGISTERED HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON
STATUTORY EXEMPTIONS UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE
1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.
 


SECURED SENIOR PROMISSORY NOTE
Seoul, Korea
November 27, 2007


FOR VALUE RECEIVED, Eugene Science, Inc., a Delaware corporation ("Borrower"),
hereby promises to pay to the order of ________________ ("Lender"), in lawful
money of the United States at the address of Lender set forth herein, the
principal amount of $_______ (the “Note”), together with interest. This secured
senior promissory note (this "Note") has been executed by Borrower on the date
set forth above (the "Effective Date") pursuant to the Note and Warrant Purchase
Agreement entered into as of the date hereof between Lender and Borrower (the
"Purchase Agreement"). Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Purchase Agreement.
 
1. Interest. This Note shall bear interest at a rate of 10% per annum (“Interest
Rate”) from the Effective Date and continuing until payment in full of this
Note.
 
2. Maturity Date. All or any portion of this Note, all accrued interest hereon
and all other sums due hereunder, shall be due and payable on demand by Lender
on May 27, 2008 (the “Maturity Date”), subject to one extension of 6 months of
the Maturity Date as set forth in the Purchase Agreement.
 
3. Application of Payments.
 
3.1. Except as otherwise expressly provided herein, payments under this Note
shall be applied (i) first to the repayment of any sums incurred by Lender for
the payment of any expenses in enforcing the terms of this Note, (ii) then to
the payment of accrued but unpaid interest due under this Note and (iii) then to
the payment of outstanding principal due under this Note.
 
3.2. Upon payment in full of this Note and applicable accrued and unpaid
interest hereon, this Note shall be marked "Paid in Full" and returned to
Borrower.
 
4. Waiver of Notice. Borrower hereby waives diligence, notice, presentment,
protest and notice of dishonor.
 
5. Optional Conversion. At any time prior to May 27, 2008, upon 10 days prior
written notice to Borrower (“Conversion Date”), Lender shall have the right, in
its sole discretion, to covert all outstanding principal and accrued interest
under this Note existing as of close of business on the Conversion Date into
shares of the Company’s Common Stock (“Common Stock”) at the conversion price
set forth below. If Lender elects to convert this Note into shares of Common
Stock, the number of shares of Common Stock to be issued upon such conversion
shall be equal to the quotient obtained by dividing (a) the outstanding
principal and accrued but unpaid interest due on this Note on the Conversion
Date by (b) $0.65.

 
 

--------------------------------------------------------------------------------

 
 
6. Transfer. This Note may be transferred by Lender at any time, provided that
such transfer complies with applicable securities laws and the limitations on
transfer set forth in Section 6.8 of the Purchase Agreement.
 
7. Events of Default. The occurrence of any of following events (each an "Event
of Default"), not cured in any applicable cure period, shall constitute an Event
of Default of Borrower:
 
7.1. The failure to make when due any payment described in this Note or the
Purchase Agreement, whether on or after the Maturity Date, by acceleration or
otherwise; and
 
7.2. A breach of any representation, warranty, covenant or other provision of
this Note or the Purchase Agreement, which, if capable of being cured, is not
cured within 10 days following notice thereof to the Company;
 
7.3. (i) The application for the appointment of a receiver or custodian for
Borrower or the property of Borrower, (ii) the entry of an order for relief or
the filing of a petition by or against Borrower under the provisions of any
bankruptcy or insolvency law, (iii) any assignment for the benefit of creditors
by or against Borrower, or (iv) the insolvency of Borrower.
 
Upon the occurrence of any Event of Default that is not cured within any
applicable cure period, if any, the Lender may elect, by written notice
delivered to Borrower, to take at any time any or all of the following actions:
(i) declare this Note, and all notes issued pursuant to the Purchase Agreement,
to be forthwith due and payable, whereupon the entire outstanding principal due
under this Note, together with all accrued and unpaid interest thereon, and all
other cash obligations hereunder, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower, anything contained herein to the
contrary notwithstanding, and (ii) exercise any and all other remedies provided
hereunder or available at law or in equity. In addition to the foregoing,
Borrower may be required to issue warrants to Lender as set forth in Section 2.6
of the Purchase Agreement, which issuance would not preclude Lender from taking
any and all actions whether at law or equity to enforce its rights.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Miscellaneous.
 
8.1. Successors and Assigns. Subject to the exceptions specifically set forth in
this Note, the terms and conditions of this Note shall inure to the benefit of
and be binding upon the respective executors, administrators, heirs, successors
and assigns of the parties.
 
8.2. Loss or Mutilation of Note. Upon receipt by Borrower of evidence
satisfactory to Borrower of the loss, theft, destruction or mutilation of this
Note, together with indemnity reasonably satisfactory to Borrower, in the case
of loss, theft or destruction, or the surrender and cancellation of this Note,
in the case of mutilation, Borrower shall execute and deliver to Lender a new
promissory note of like tenor and denomination as this Note.
 
8.3. Notices. Any notice, demand, offer, request or other communication required
or permitted to be given pursuant to the terms of this Note shall be in writing
and shall be deemed effectively given the earlier of (i) when received, (ii)
when delivered personally, (iii) one business day after being delivered by
facsimile (with receipt of appropriate confirmation), (iv) one business day
after being deposited with an overnight courier service, or (v) four days after
being deposited in the U.S. mail, First Class with postage prepaid, and
addressed to the recipient at the addresses set forth in the Purchase Agreement
unless another address is provided to the other party in writing.
 
8.4 Governing Law. This Note shall be governed in all respects by the laws of
the State of California as applied to agreements entered into and performed
entirely within the State of California by residents thereof, without regard to
any provisions thereof relating to conflicts of laws among different
jurisdictions. The parties hereto hereby agree that any suit or proceeding
arising under this Agreement, or in connection with the consummation of the
transactions contemplated hereby, shall be brought solely in a federal or state
court located in the County of Orange and State of California.
 
8.5 Waiver and Amendment. Any term of this Note may be amended, waived or
modified only with the written consent of Borrower and Lender.
 
8.6 Remedies; Costs of Collection; Attorneys' Fees. No delay or omission by
Lender in exercising any of its rights, remedies, powers or privileges hereunder
or at law or in equity and no course of dealing between Lender and the
undersigned or any other person shall be deemed a waiver by Lender of any such
rights, remedies, powers or privileges, even if such delay or omission is
continuous or repeated, nor shall any single or partial exercise of any right,
remedy, power or privilege preclude any other or further exercise thereof by
Lender or the exercise of any other right, remedy, power or privilege by Lender.
The rights and remedies of Lender described herein shall be cumulative and not
restrictive of any other rights or remedies available under any other
instrument, at law or in equity. If an Event of Default occurs, Borrower agrees
to pay, in addition to the Note and interest payable thereon, reasonable
attorneys' fees and any other reasonable costs incurred by Lender in connection
with its pursuit of its remedies under this Note.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows] 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed on the Effective
Date.





  BORROWER:     EUGENE SCIENCE INC.    
 

--------------------------------------------------------------------------------

By:  Seung Kwon Noh       Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 